28 N.Y.2d 597 (1971)
In the Matter of The Estate of Martin I. Dillon, Deceased. Mary D. McKean, Appellant; Morton Brauer, Respondent.
Court of Appeals of the State of New York.
Argued January 12, 1971.
Decided February 17, 1971.
Anthony B. Cataldo for appellant.
Morton Brauer, pro se, respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order modified by striking out the direction charging counsel fees of respondent to appellant's share of the estate, and, as so modified, affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, in the following memorandum: SCPA 2110 does not authorize payment for legal services rendered a party to be charged against the share of other individual parties. Accordingly, although appellant lost in this litigation, the legal fees of the executor as her adversary were not chargeable to her personally. The decision of the Surrogate in refusing to vacate probate was right on the merits.